Citation Nr: 9929894	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  99-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



REMAND

The veteran served on active duty from June 1978 to June 
1982.  He appeals to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which denied service 
connection for a back disability claimed as secondary to a 
service-connected right knee disorder.

In his substantive appeal, the veteran requested a hearing 
before the Board, sitting at the RO (i.e., a Travel Board 
hearing).  Such a hearing must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1999).  Accordingly, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


